 

. Case: gae-cr }OO4PAG Doc #: 127-1 Filed: 01/04/19 1 of 19. PagelD
CV-2018-04-1832 f MCCARTY, ALISONE, 04/26/2018 14:58:16 PM CMCO

-” \yage __

    
 

an alngys  T wo

AKBROW POLICE DEPARTMENT
REPORT OF INVESTIGATION

      
  
 
 

Hi8-3093

 
 
 
  

| City of Akron/State of Ohio

 

Realy

spear penne

  

OFFENSE TDATE

(PAGE
[Pererioavatrcnn in drags | >> 12-18 of

i

    

    

 

ARREST TARREST ~ ~~
Dogte L. Gibson y Audrey J Gibson-Martin

SERPS ge etna noua canon cath Paneer ence SE Te eee eee : us
CLEARANCES: .
4 fl DEATH OF OFFENDER B C] JUVENILE/NO CusTODY © [1 INVEST PENDING
B [] PROSECUTION DECLINED Fox ARREST-ADULT 3 CLOSED
c [) SXTRADITION DENIED Gg [] ARREST-JUVENILE kK Ci UNPOUNDED
9 Of) VicTIM REFUSKD COOP. H EL] WARRANT IssuBD u UNKNOWN
u [J REFERRED TO PROS

ACTION TAKEN: ON 2-13-2018 I was asked to prepare an itemized list of the items
removed from 2846 Fophum Street pursuant to a search warrant ou
3.918. Below iv an itemized list of the items remaved including a
brief description and an estimated value. These items are believed
to have been purchased with drug proceeds and as d result should

be gubject to agizure,
Jtems of clothing located in a clear plastic bag are:

i- “Givenshy” black purse with wo tags -value waknowa

2. “Gucel® Multicolor hair tie- estimated value of $395.00

| *Gueci” Floral print baseball cap size M- Had 2 Neiman
Jarons. price tag of $227.00

Bi “Gucei” black lace pants sige L-had a price teg of $75.00

. *Burberry” khaki colored jacket size M-had a price tag of
$995. Oo
Vie? *Feadi” Green aad black coat tive 44-had # price teg of
#2, asa, 0

 

 

 

 

“E79. ag
“Balmain” black and whits awouter size S- had a prive tag of
£965.00
Qo “6 £-G” black and white fur purse-estimated value
43,006.40
iQ: “Zara” black kait swearersixe Meoostimated value $14.00
EPeS “Louis Veitton” black rain coat size S-hed 2 price tag of
$3, 186,06
12» “Louis Vuilitan” black and gold wink stoal- estimated value
of. $4,200.00
‘3. “ooo Chunel” gold belt size 90/36-estinmated value $360.09
14» “Guoei* black and gold belt purse-ortimated valuy $1,200.00

 

2 : 7 oF Orting "OEP cer Poll dlanttiane ms ommroracerant are dee letab ebro? i RS eon a MND sat : iam eee ris 7 rises Sasa paas ena pentane RHE FORDS “ =

DB

OFFICER

 

Sandra Kurt, Summit County Clerk of Courts
Case: 5:18-cr-00094-PAG Doc #: 127-1 Filed: 01/04/19 2 0f 19. PagelD #: 1129

OCVARO1 Bolldd B52 MGCARTY, ALISON 5, 04/26/2018 14:58:16 PM cMco Page 8 of 25

  
 

    

   
  
  

AKRON POLICE DEPARTMENT ECORD ROOM

oTaaveRaneR NERS
ul NAME OF COMPLAINANT
REPORT OF INVESTIGATION

City of Akron/State of Dhio

  

ARREST
Donte L. Gibson

 
 
 
  

i5~ *Vorgace” pink and blue sweater size 44-astimated vulue
$500.00 :
if- “Gucel" red sweater size XS-cutimated value $1,100.00
“Guool” multi-colored jacket size 44-estimated value
53,080, 90

| “Ging & Sept” grey sweater size S-had @ price tag of

$395.00 .
| SQucei” white & flower print swaatshirt size X8-had a prise

tag of $530.00
20« "“Guool" black and pink shirt size S-estimated value of

$1345.00
2i- “*Guoci" orange and black jacket size S-estimated value of

$3,000.00
22~ “Louis Vuitton” yellow and blue jacket size 40-estimated

values of $1,200.00

‘246 “Norman Ambrose” orange dyed mink fur coat-estimated

velue of $6,995.00

‘244 “Burberry Brit” black coat size S-estimated value of $795.00

25- “Louis Vuitton” gold raincoat. unknown value

A6- “Givenchy” red jacket size 36-eatimated value of $1,340.00.
- “Loved” pink winter hat size M- Has price tags of $420.00

“Rag & Bone” black pants size 29-has 2 price taz of $250.00

25~ “Louis Vuitton® black aad grey scarf-estimated valus of

$350.00
30+ “Guosi” black and pink sweateull size L-unkaown value

3{- “Gucci? pink flowered heard scarf size S-estimuted value of

$406,00
32- “Lonis Vuitton” gold and black mink stoal-estimated value

of $1,780.00
33- “Cweci” black sweatsuit-estimated value of $1,200.00
34- “Gucer” black sequined head scarf- estimated value of
$800.00
38- “Versace” black/red/white and blue race jacket sine 40-
estiogted value of $506.00
pate: “Fendi” black coat size 40-estimated value of $3,300.00
EWE! “Coco Chanel” black shirt size 38-has a price tag of $750.00
38- “Gneei” black hooded jacket size X$-estimated valus of
$3,009.00

 

 

iDteportiag Officer
SS. Williams $63

 

Sandra Kurt, Summit Gounty Clerk of Courts
» Case: 5:18-cr-00094-PAG Doc #: 127-1 Filed: 01/04/19 3 0f 19. PagelD Hp ahaoW 26

58: cMco
(V-2018-04-1832 MCCARTY, ALISON E. 04/26/2018 14:58:16 PM

make F Reco

     

  

ag en NN edu eran me
TNaAMD OF COMPLAINANT

  

AKRON POLICE DEPARTMENT
REPORT OF INVESTIGATION

 

     
 

18.3073

fy ari He pet en Ty Oni an ec

 
 

OFFENSE |
Upossagsion/Trafficking in drugs |

  
   
   

    

 

ae “Coco Chanel” black coat with gold trim size 38-has a price

teg of $1,620.00 a
40- “Gucci” black shirt with a tiger size 5- estimated value of

$900.00 . . .

4i- “Gueei” pink and black shirt with “Modern Fathre” applique

on the frout- ufknown value .

434 “ueci" pink kids shirt-estimated value of $173.00 _

43. “Gueoi” yellow and black mushroom pants sult size L-

estimated value $2,000.00

Vii “Theory” white sweater-has a price tag of $345.00

fxs) “Loauis Vuitton” red white and blue jogging pants size 40-has
a price tag of $1,730.00

46- “Gucel” pink end black head band-estimated value of

$300.00

47- *Gueci” green and gold pants sult size M-ostimated value of

$2,000.00

48- Pair of unknown brand Khaki desert camo pents-unknown

valine.

 

Tagged inte BFP under item #1322208

49- “Guyeoi® white and black tennis shoea-eatimated value of
$730.06

§G- “Loufs Vuitton” ordnge black and white sneakers size 38-
estimated value of $790.00

Si- “Louisa Vuitton” green and tan sneakers size 38-estimated
value of $9590.00

$2- “Brunelli Cuccinelli shoes size 38- estimated value
$1,400.00

33- “Gueei” white sneakers with fur around the top size 37 4-
estimated value of $800.00 -

$4. “Guoei? white sneakers size 37 4-ostimated value $600.00
Sh. “Christian Louboutin” multisolored sneakers size 34-
estimated value $1,045.00

36- “Adidas” yellow running shoes size 7-estimated value $60.06
57- “Louis Vuitton” black sneakers size 38-extimated value
$590,095

Zenorting Officer —
. &. Wiilieme 264

__

Bite et tsa

   

Sandra Kurt, Summit County Clerk of Courts
~ Case: 5:18-cr-00094-PAG Doc #: 127-1 Filed: 01/04/19 4o0f 19. PagelID #: 1131
cMcO Page 10 of 25

C204 8-04-1892 MGGARTY, ALISON E, 04/26/2048 14:38:10 PM

  

AKRON POLICE DEPARTMENT
REPORT OF INVESTIGATION

 
     
  
 
  

City of Akron/State of Ohi

  
    
   
  

  

sree Nena aay i mana

| OFFENSE
if Possession/Traffickiag in deage |

 
   
 

REST

fAudey J Gibsau-Martix

wRonte L. Gibson

 

58- “Coco Chanel” gold and white sneakers size 38-ostimated
value $670.00

59- “Valentino Garavani” white and fur sneakers size 98-
eatinuted value $1,245.00

60-  “Giveachy” white and black sneakers- astimated value of

$650.06
Gl- “Valentino Garavani” black sneakers size 42-estimated value

of $665.0

62- “Louls Vuitton” brown and white running shoes size &-
estimated valué of $2,600.00

H3- “Louis Vuitton” blue and pink walking shoe size 32-
estimated value of $990.00

64. “Gucol”™ white sneakers size 37 Y-satimated value of
$1,350.00 |

65- -“Miu-Miu" white and brows fat sneakers size 38-estimated

value of $860.00 —
86- “Gueci” white sneakers-estimated vatue of $1,356.66

Tagged into EPP under item #1322211

5?- “Gucci” blue suede slip-on shoes size 38-estimated vilus of
$270.00

G8- “Christian Louboutia” black boots size 41 4. estimated
value of $400.00

695 "Miu-Miu™ blaok boots size 38-extimated value of $900.06
70> “Cheistlan Louboutin” yellow and brown highton totats
thoes size 38-ostlmated value of $900.00

7i»~ “Ganna Bini” black high hoe! shoes size UM-sstimated value
of $80.00

72- “Cove Chaael” gold and black high heeled boots size 38-
estimated value of $960.00

736 "Christlan Louboutin™ gold and black high heeled boats size
28- ostimated value of $1,500.00

74~ “Bally” blue suede baots size 7B-estimated valow of $600.06
73~ “Coca Chanel” black boots size 38-uaknown walug

76- “Gucei* black and gold slip on shoes- estimated value of

   

 

 
   

$700.00
i Reporting Officer RECORDS]
US. Williams 864 DB
&
£

aint

on

Sendra Kart, Sominit County Clerk of Courts
“men. Case: 5:18-cr-0 - : - iled: ,
cr-O0094-PAG Doc #: 127-1 Filed: O04 of 19. PagelD Headey Por 26

CV-2048-04-1892 MOCARTY, ALISON E. 04/26/2078 14:58:16 PM

ren TES aati
[RECORD ROOM

Se eS eee aes te
A

AKRON POLICE DEPARTMENT [NAME OF COMPLAINANT

      

BPART OF INVESTIGATION iH . .
_ city of Akroa/State of Ohie 18-3073
|| Possession/Teafficking in drags 42-13-18

   

44. “Gjaani Bini*gold aud black boots size 7, 5M-estimated valoe
of $260,06
79. “Louis Vuitton” w

value of $500.00
79- “Coco Chane!” black and gold high heeled shoes size 38-

estimated value of $600.00
g0- “Burberry” black and red tennis shoes size 37 4- estimated

value of $500.80
Sl. “Balenciaga” red high heeled shoes size 38- estimated value

of $406.09

hite high heeled boots size 38-estimated

82. “Stuart Weitzman” pink. suede boots size 8M-estimated value
of $2006.00. . .

$3. “Coco Chanel™ blag suede boots size 34 Y-estimated valus
of $300.08 —

€4- “Balenciaga” pink suede boots size 38~- estimated value of
$400.06

#6. "Logis Yaitton” black and red boots size 38-euttmated vaius

of €1,100.00

86. “Mishael Kore” black high heeled shogs- eatimated value of

£100.60

87- "ooo Chanel” blue denim boots size 38+ estimated value of

$600.00

8& “Christian Louboutin” white lace boots size 38- estimated

value of $1,100.00

£6. “Gueei” black and pearl high aooled shoes size 38-cstimaied

value of $1,306.06

9¢- “Christian Louboutin” brown high heeled boot size 38-

estimated value of $1,400.00

$i. *Fendi* black and Slue fur boots size 38-estimated value of

$1,100.08

92. “Christian Louboutin” bleck ulti colored boots size 38-

estimated value $1,200.00 ;

93. vAguazurra® gold high heoled booty size 38- estimated value
3193.00 ,

Tagged into the EFP system undet Hem #1322209

Od. “Lonts Vuitton” green sneaker boots- unknown values

 

  
   

   
   

| Reporting Offiows Supervisor , RECORDS |
ES, Willems £63 : DB

OFFICER,

ie SREP ET a cerry PE RE pa

Eeniidesonatincaie, cpu ELTA praca ieee i . a

3B Boreal rales ee suieraca scr enmnnacnnasa maint oe i yeaa hecona me a , 5

a sas Safina saa etn a aOR ear waar hasan etre ER: sede dpc naena an aL ee 28S
Eiacun elaliiernambrmmaee ce ge tee oe teanind Seiad

Sandra Kurt, Summit County Clerk of Courts
Case: 5:18-cr-00094-PAG Doc #: 127-1 Filed: 01/04/19 6 of 19. PagelD #: 1133

CV-2018-04-1832 MCCARTY, ALISON E, 04/26/2018 14:58:16 PM emco Page 12 of 25

  

beh rasrerceetcoo eet

   
    
  
 

   

AKRON POLICE DEPARTMENT RECORD ROOM

REPORT OF INVESTIGATION

    
 

City of Akron/State of Ohio fl ig-3073

  
  
  

|Possession/Trafficking in dfuge i

 
 
   

  

 

RES

f . = whey Laie caer i
| Audrey ] Gibson-Murtin

i Doate L, Glbson

 
 
    
  

95- “Gucci” pink sequined shoes. estimated value of $6350.06
96- “Gueei” green and gold tennis shoes-estimated value of
$700.00

‘oF- “Gueci® gilver and pink sneakérs-estimated values of $670.00
98- “Givenchy” white aad black sheakesr-astimated value of
$595.00

$9. “Fendi” white sneakers-estimated value of $676,600

100- "Alexander Queen” pink suede tennis shoes size 32.
estimated valine of $500.00 |

101. “Yves St. Laureat” black tennis shoes-estimated value of
$500.08

102- “Versace Versus” black tennis ahoes-estimated value of
$500,06

103- “Coco Chanel” multi-colored tennis shoes size 37 Be
estimated value of $500.00

iO4- “Louis Vuitton” white and brown tennis shoes gize 27.
estimated value of £900.06

105. “Nike” Air dork colored tenuis shoes sive & 4. estimated
valoe of $169.00 ,
i06- "Dalenolaga” black tenis shoes size 3B. estimated vilue of
$600,900.

107- “Balwuciaga” red tennis shoes size 38- estimated value-of
$706.00

TOS. “Belonsings” blue tannis shoes size 38-estimated value of
$700.00

Tagged imte the ERP syatem under item € 1322976

‘109. “Vinee Camuto” black high heeled boots siza 7 “4 estimated
wilus of $60.00

110- “Gianni Bini” tua high hected boots size 7 %- estimated
value of $76.00

dti- “CHannt Bini? grey high heeled boots give. 7 %~ estimated
valine of $76,065

iiz- “Gianni Bini” blue sueded high heeled bouts size §-
estimated value of $70.00

1i3- “Alex Marie” black patent leather low heeled shoas gize 7 %.

estimated value of $29,009

  
 

 

ef AAA ER its ars rR Lc SPEC tegument tect wane cho Heh . _—
Bec hec ae mer eo et Sis Ss i MAMA ocr VAG Go SH CRIN NER ates i as eet cea

vReportiag Officer

8, Williams £49 i

 
   

OFFICER

‘ee adr

LE amie perm cnn inane aes teomane pte aneranapnsnngnseuacemtcpace
RISES tela damn Fe ean an ee po La cee ee DE EE oo aa

Sandra Kurt, Summit County Clerk of Courts
Case: 5:18-cr-00094-PAG Doc #: 127-1 Filed: 01/04/19 7 of 19. PagelD #: 1134
CV-2078-04-4832 MCCARTY, ALISON E, 04/26/2018 14:58:16 PM cmco Page 13 of 28

     
 
 

   
   
 
 
  

ARRON POLICE DEPARTMENT PNAME OF COMPLAINANT

REPORT OF INVESTIGATION i
HCity of Akroa/State of Ohia

|| Postession/Trafficking in drugs i

 

 
 

 
   

te ie ttl esoasa SA askin nui ocnahiertenerned si rane eoA suites
PAR REST ARREST
uDonute L. Gibson fj Audrey J Glibson-Martin

 

Ruoaeenaeass cae eee advance OL ASA a emai ca EEA A ere emery

fl4- “Gueci” shower shoes- estimated value of $1,100.00

Ila+ “Fendi® shower shoes size 37 1/2. estimated value of
$900.00 — .

[}é~ “Gianni Bini” black high heeled shoes size 7 %- estimated
value of $70.06

117- “Arturo Chiang” tan high heeled shoessize 7 i~ estimated
value of $70.00

11§- “Coeo Chanel” silver sandals size 38- estimated value of
$1,000,606

119- “Louis Vuitton black shower shoes sixes 38- estimated yvalos
of $500.60

120- “Gucei” tan and black shower shows- estimated value of
£630.60

121- “Coco Chanel” tan sandals size 38- estimated velue af
$799.90

[22- “Antonio Melani” tan high keeled shoes size 7 Y~ estimated
value of $70.00

123. “Queel” gold and flower print flats size 38. ealimeated yalus
oF $730.00

124- “Gueel” dyed lamb far brown slides size 38+ estimated vatne
of $940.00 | .

125- “Coea Chanel” white leather sandals sie IBC.estimaied
value of $454.00

126- “Louis Vuitton” brown suudals size 38- estimated value of
$400.00

[27- “Gueei” blaok and fur slides size 38- estimated value of
$1,136.00

128 “D.& G" whte shower shoes size 78s aéstimated value af
$400.00

129. “Gueci* pink slides size #8- estimated value of $900.00
130- “Guoci" pink slides size 37 1/2- estimated value of $1006.60
13i- “Valentino” black and gold sandals size 38- estimated value
of $500.06

132- “Coce Chane!” black slides size 38- estimated valus $690.00
133- “Valentine Garevani” gold studded slides size 48- estimated
value of $350.00

$34- “Guesi" blue and white slides. estimated value of $520.00
13%- “Versace” white and gold slidus- estimated valne of 3400.00

  
  

an TR SSS a eh terrae ey ESRI rere
A Reporting Offiner Suparyigor

LS. Walliams $63

 

 

 
       

Sandra Kurt, Sunmimit County Clerk of Courts
Case: 5:18-cr-00094-PAG Doc #: 127-1 Filed: 01/04/19 8 of 19. PagelD #: 1135
CV-2098-04-1492 MCCARTY, ALISON E, 04/26/2098 14:58:16 PM cnco Page 14 of 25

 
  

Lave Atala tesacressiit

USSR ee arr tr OSTA p ee arta
: NAME OF COMPLAINANT PRECORD ROOM

       
 

ARRON POLICE DEPARTMENT
REPORT OF INVESTIGATION

   
    
 

SE a Wstes in Hinaamamasne pone i
Posssegion/Traffiekiag in drugs |

    

[36- “Versace” black and gold slides- eetinated value of $400.60
[37- "Guoei” black and green pool slidus- estimated vatue of
$590.06

T3R~ “Versace” blue and gold slides size 3%. uukaown value

139- “tvenohy” yellow fur and black shower shogs- estimated
value of $600.00 — —

140- Unksttown black beaded shawer shoes-unknown value

l4l~ “Valentino” maroon studded sandals- estimated value of
$400.00

i42- “Coso Chanel” ten shower shoes- estimated value of $600.00
143- “Cove Chanel” black and tan shoes size J8C-unktown value
ld4e “Coosa Chane!” black sandals aize 38- estitaated value of

$650.00
143- “Giueoi® black flip flops size 38- estimated valug of 3420.00.

37 mismatched name brand shoes without 2 matching shoe were
also tagged.

Tagged under EFP. #1322159

146- *"¥ees St. Laurent” &téy purse- estimated valne $2000.08
i47- “Burberry” brown clutch ‘purae- estimated value $1900,00
i48- “Coeg Chanel” yellow/pink/green cluteh- unknown value
149. “Coco Chane!” yellow pursa- estimated value $6,800.00
1$9- “Coco Chanel” blue. denim purac~ estimated value $2600.00
151- “eee Chanel” black purse- ogtimated value $4,306.06
tsa- “Givenchy tive purse- estimated value $1,300.00

133- "BD & G° black/white checkoged purse- astimated value
$2,300.00 ‘

: “Balontiage” black purse with eragriti writing. tag on bag
saya $2,150.00 - .

i346 “Copo Chanel” black purse- estimated value $4,300.00
Page “Coco Chanel” large pink pucse- estimated value $2,200.00
“Coco Chanel” tan handbag- fag on bag says $3,500.06
138. “Coco Chanel” blue purge~ estimated value $2,600.00

155. “Coco Chanel” silver purse. estimated value 5900.00

16. "Cooo Chanel” green burlap purse- unkuown value

t6l- “Coco Chanel” red leather Purse-sstimeted value $4,800.00

   
  

 

   
  
 

Aepertiog Offieer
io. Wihkiarag 894

 

 
  
 

 
 

Ee entender

ORICE

    

ar ARH
z = Streit

é ec aE SS eer So eer sooh eyes as EMR Ge

Sandra Kurt, Summit County Clerk of Courts
Case: 5:18-cr-00094-PAG Doc #: 127-1 Filed: 01/04/19 9 of 19. PageID #: 1136
CV-20148-04-7832 MCCARTY, ALISON E. 04/26/2018 14:58:18 PM cuco Page 18 of 28

  
 
  

fev

ARRON POLICK DEPARTMENT
REPORT OF INVESTIGATION

 

earn 7 Senha vvtetsrerueanedl usa tees
“SeeaHCa ARG Naeem EIS» HI tea] eat

De SE
Tae ae

cae “Alexander MeQueen™ gold beaded elutch- tag on bag says
$2,195;06
T63- "Express™ tan purse- estimated value $30.00

Tagged under EFP #1329158

164- “Yves St. Lantent” large brown purse-estimated value
$900.00 |

t65- “Yves St. Laurent” brown Purse- unknown value

166- "Louis Vuitton” tan/brown checkered purse~ tstimated value
$1,080.00

[67- “Yves St, Laurent” brown backpack purge. estimated value
$2,700.06 |

t68- “Louis Vuitton” red/black backpack purse~ estimated yalus
$2,000,080

169% “Louis Vuitton” brown/red purse- estimated value $3,206.06
[7)- “Louis Vuitton” brown/tan duffel bag-estimeted value
$2,154.00

I7!- “Louis Vuitton” large brown “triangle softy” purse-
esilmated value $1,000.00

“Louis Vuitton” pink/brown hard sidgd clatch purse- tag on
g says $1,320.00 :

- “Louis Vuitton” large brown leuther bag- estimated value
$500.00 |

i74- “Louis Vuitton” browa/stan chackered purge- estimated valne
$700.60

175- “Louis Vultton® black purse with a sequined Bitd-estimated
value $700.00 —

176- “Louis Vuitton by Jeff Koons” brown print purse- estimated
value $1,700.00

177- “Louis Vuitton® brown purse with faces-estimated value
$700.00

T78- “Louis Vuitton” brown fanny pack- estinated value $610.06
179- “Louis Vuitton” silver clutch “Pf Twist”- estimated value
$3,100.00

   

Tagged under EEP number 1322157

 

Adlets pea Pa a eae aa
Reporting Office:
S. Williaiws €£2

 
   

Sahat

 

y

Sandra Kuit, Summit County Clerk of Courts
Case: 5:18-cr-00094-PAG Doc #: 127-1 Filed: 01/04/19 10 of 19. PagelD #: 1137
GV-2018-04-1832 , MCCARTY, ALISON &, 04/20/2019 14:58; 16.PM cMcO Page 16 of 25

 
 
  

AKRON POLICE DEPARTMENT
REPORT QF INVESTIGATION

   

AUonte L, Gibson

 
  
  

 

EES Hd “Louis. Vuitton” blue pond print purse- tag on bag says
34,800,060
18l« “Fendi” tan purge with black fur- unknown value
182. “Fendi” brown for purse- estimated value $7,100.60
ee “Vorsace” purple beaded night bag~ tag on bag anys
87,975.00
84. “Versace” red/blue puree- estimated valne $820.00
185- “Versace” red/blue plrsé~ estiinated value $2,500.60
18§- “Gueci” pink leather purss- estimated value $2,900,060
187- “Christian Louboutin” red legther clutek- estimated value
$630.00 .
188- “Coco Chanel” pink leather elutah- eetimated value
$1,900.00
[89~ “Guesi” red leather clutch- estimated value $356.00
190 “Gueci™ black leather cluteh- estimated value 3560.00
19}. “Gueci” black change purse- estimated value 550,08
192- “Versace” black change purse- estimated valus $56.06
193- “Gueei” black/green/red purse- estimated value $2000.00
194- “Miu-Miu” pink/maroon fanny pack» estimated values
$1,760.00
195- *Gueci” black/green/red purse with a butterfly- estimated
value $3,506.00
196- “Gueel” pink purse with silver sequins» estimated valua
$3,229,60 .
37. “Guoct” black purse with baetlée sfosure- estimated value
$300.00
age’ “Gueei” red purse with anake closure tag on bag saya
$4,200.00
fas “Gueei” large green purge with pink flowers- tag on bag says
$3,106.00 ,
200. "Gueei™ black/gold purse- unknown value
251- “Guoei” black purse- estimuted value $2,500.00
202- “Gueei* red fanny packsextimated value $1,300.06
203- “Guogi” tan purse- estimated value $2,500.00
204- “Coeo Chanel” tan purse- unknown value
205. “Gueci® purple purse with blue flowers-estimated vila
$2,700.00
206- “Gucci” brown suede handbag estimated value $1,680,00
U Supervisor

 

    

 

 

  

 

Reporting Offices
WS. Willis 849

 
   
  

     

Sandra Kurt, Summit County Clerk of Courts
Case: 5:18-cr-00094-PAG Doc #: 127-1 Filed: 01/04/19 11 of 19. PagelD #: 1138
CV-2078-04-4832 MCCARTY, ALISON E. 04/26/2018 14:58:16 PM emco Page 17 of 25

     

  
    
 
 

— . - . fp SS RS asc a ens Se ae a Le tna
AKRON POLICE DEPARTMENT NAME OF COMPLAINANT FRECORD ROOM

REPORT OF INVESTIGATION

   
  

 

  

City of Akroa/State of Qhia i LBe3H73

   

WGente L, Gibson

 
 

207~ “Gueel™ browa purse with white tiger closure- estimated
value $2,500.00

208- “GQueci” fur leopard print parse- eatimuted valus $3,700.00
209- “Gueoi? black flower print purse with white tiger closure-
unknown value

210- “Coco Chanel” blue denim clutch+ estimated value $2,500.00
2li- “Coes Chanel” pink leather purse- estimated value $5,500.00
212- “Guesi* white flower priat with sequined heart hip purse-
unknown value

213- “Guceoi” green leather hip purse- unknown velue

214- “Gucci* bive purse with a gold bow- uaknown value

215- “Gugci" red/blue purse- estimated value $1,980.00 .
216- “Gueesi* white/gold leathér purse. estimated value $2,560.00
2i7- “Gueei* pink leather purse with a bumble bee- estimated
value $2,000.00 ,

218+ “Gueci® green flowar print parse- unknown value

219. *Gueci” GG Blooms brown purse with pink flowers-
estimated value $1,500.06

220- “Gueci” pink leather bagkpack purse~ estimated value
$1,800.00 _

2a\+ “Ciueci” red leather purge. estimated value $1,900, 00

222- “Gucel” green leather purse- estimated value $1,000.00
dag- “thueci” brown and pink studded purse- gstalmted value
$4,400,006 ,

224- “Guoeel” brows purse with tribal mask- estimated value
$4,960.00 .

223- “ueei” blie suede purse- estimated value $1,500.08

426+ “Gueei” black purse with flowers and dragons estimated
value $2,906.00

Tagged under RFP #1322151

227- “Coco Chanel” earrings with silver interlocking C’s

228- Diamond earrings

229- “Coco Chanel” earrings with 3 gold stars

230- "“Ceso Chanel” black 8 point atar earrings

a3t- “Coeg Chanel” gold earriags with white studded interlocking

   
   
 

 

 

situa SRS ama ee aaa etn SE en mri
[Reporting Officer RECORDS. |
8. Willlavss 863 DB iq

OFFICER |

Sandra Kurt, Summit County Clerk of Courts
Case: 5:18-cr-00094-PAG Doc #: 127-1 Filed: 01/04/19 12 of 19. PagelD #: 1139
CV-2018-04-1832 MCCARTY, ALISON E. 04/26/2018 14:58:16 PM cMco Page 18 of 25

  
   

Iasi ances Ata a ent anancele at nthe mPNON

rE cc ab doe aon aan

NAMB OF COMPLAINANT —

    
   
 
 
 
 

     
    
 

ARRON POLICE DEPARTMENT
REPORT OF INVESTIGATION

     

City of Akron/State of Ohio 8.3073

 

  
 
  

 

   
 

   

ARREST
Audrey J Gibson-~Martis

ere rn eee here roams

itronte 1. Gibsan

   

 
 

cece aaa

 

 

 

232- “Louis Vuitton” gold chain with 4 gold V pendant earrings
233- “Coco Chanel” silver interlocking C earritigs

434. “Coce Chanel” black and gold square with silver
itterlooking © earrings

i33- “Miu-Miu” pink and silver heart with a pearl pendant
earrings

236- “Coca Chane!” silver star carrings

237- “Louis Vuitton” gold/silver chain with » gold V necklace
238- “Coo Chanel” pearl necklace with silver interlocking C's
239+ “Coco Chanel” gilver chain with poarl neoklace

246- “Coco Chansl” gold chain with “Chanel” pendants necklace
341+ Snake rings

242- “Coco Chanel” silver chain with Silver “Chanel” pendant
necklace

243- “Cooo Chanel” silver and stone rope necklase

2444 “Coeo Chanel” pearl garringa

243- “Coco Chanel” pearl with silver interlocking C's mecklace
246- “Guoci™ black heart with silver stones bracelet

a2dT- “Coon Chanel” silver strap bracelet

daSe “Coco Chanel® silver chain with pearl iaterlocking C's
noackiae .

249- “Guoci” Pearl necklace with tiger pendant

230» “Louis Vuitton” gold chain with box pendants necklace
2gi-. “Coco Chanel” Sliver bow and intetlocklog © earrings
ESR “Coco Chanel” Silver strap bracelet with interlogking C's.
‘Price tag on bracelet says $900.00

233~ “Coco Chanel” Silver chain wecklace with pearl
interlockings C’s

254- “Coéo Chae!” Silver nacklace with silver poarl interlocking
Cs

#i3- “Coos Chanel” Silver stray belt with “Chanel” ia sifver
256- “Coco Chanel” Silver rope braid necklase

257- “Ooco Chanel” Silver strap necklace with silver “Chanel”
ao8- “Coco Chanel* Silver chain with multicolored “Chanel”

   

   
 
 

 
  

 

      

  

pendants
259- “Coco Chanel"silver chain accklace with silver interlocking
C's
Scena Ecotec Se ea ae A A a ed HL ERE at AE EE Et a neers
pRepartizy Officer Supervisor RECORDS
HE, Williams €63 Hl OB
OFFICER
by

Sandra Kurt, Summit Count Clerk of Courts:
Case: 5:18-cr-00094-PAG Doc #: 127-1 Filed: 01/04/19 13 of 19. PageID #: 1140
‘CV-20 18-04-4892 MGCARTY, ALISON E. 04/26/2078 14:88:76 PM cMco Page 49 of 25

   
 
   
 
 

 

load ali one eer a natant Acc t
SARE NOTARY

AKRON POLICE DEPARTMENT ~ PRECORD ROOM
REPORT OF INVESTIGATION
B-3073

  

ARREST
uijonte L. Gibson

   
   
 

260- Silver chain Clavaland ladieny necklace with a Chief Wahoo
pendant

2&l- “Gueci* red/green chinestone acetate bracelet

462 “Guoei” red/green/yellow rhinestone acetate bracelet
263~ “DNA” gold and silver diamond bracelet

264. “Louis Vuitton” silver bracatat

.263- “Louis Vuitton” silver bracelet

266+ Diamond earrings

267+ Gold and silver Rolex watch

268- Diamond “poundeake” necklace

269- Gold rope necklace

270- Silver mens wedding ring

271+ Silver womans wedding ting

372+ “Louis Vuitton” silver bracelet

Due tothe inability to determing the authenticity of the precious

metals and/or stones no approximate value wus determined for the
above items,

Pageed under EPP #1322152

2734 “Cazal* legends gold framed sunglasses model 6423/3.
estimated value $449.00

274. “Cartier” silver/white reading glasses model 14¢. estimated
value $2,050.00
a73- “Curtier” Autenil vintage rosewood reading glasses model
135B- estimated value $2,5465,06

4?i$- “Ray Ban" wayfarer black sunglasses model RHD140-
estiniated value $89.00

277- “Cartier” pink/silver sunglasges- unknown value

278 “Louis Vuitton” Evidence sunglasses madel F094] w-
estimated value $735.00

Tagged under EYP #1397146
279- *Miy-Min” §MU-10R pold framed sunglasses model 63017.

estimated value $456,00

 

 

 

 

Ve Se eee re tert 5 aS SE SOSA RS ee ee occ eri
ya : a d " aa 7 apy pee ay oo 1 ere bt S
_eparting Officer Supervisor REC ORS |
oP ae f‘ttlery« 4 re “
oS. Willtlems #63 ; RS a
#2 era recur i
4 ee
if OF # re Be. Ee
4 j ta et ey
a ct teres snteernt ES Ey eo am rap tas

Sandra Kurt, Summit County Clerk of Courts
Case: 5:18-cr-00094-PAG Doc #: 127-1 Filed: 01/04/19 140f19. PagelD #: 1141
CV.207 6-04-7832 MOCARTY, ALISON E. 04/26/2018 14:58:16 PM CMCO Page 20 of 26

   
 

   

Pesan ene ithe treme bbc nya TNE etd
reg Re ARATE FERRE SN BAe NEC

(NAME OF COMPLAINANT

 

   

; ; a aa Stee ee
AKRON POLICE DEPARTMENT RECORD ROOM

REPORT OF INVESTIGATION

       
    

   

  

City of Akron/State of Ohio 18-3073

     
   
 

 

  
 
 
 

 

 

 

SSL Eee a DA) Rg re et suse
ARREST ARREST
Donte L. Gibson Audrey | Gibsan-Martin

 

280- “Versace” silver aud blue sunglasses model 2180-estimated
ue $295.00
Ee ‘Mio-Miy” white/leopard aunglasses~ tag on glasses veys
$420.00
282- “Jimmy Choo* tortoise shell sunglasses model Vivy/S.
estimated value $400.00
283- “Gueci* red and groon sunglasses model 3863/a- estimated
value $235.00 a
284- “Tom Ford? Black Angus-02 sunglasses model TFS60-
estimated value $290.00
285~ “Gueel” brown/ivory reading glasses- unknown value
286- “Louis Vuitton” silver studded “The Party® sunglasses-
estimated value $664.00 .
287- “Celine” black sunglasses model 41398/s-estimated value
3229.06
288. “Celine” gold sunglasses model 41808/u-estimated value
$200.00 .
2894 “Versace” stlver sunglasses model 433¢- estimated value
$285.00
290+ “Guoci” black/brown/red sunglasses model GOO059s.
estimated value $595.00
a9i+ “Balenciago” silver/tortoigéshell aviator sunglasses model
BA97-catiniated value $236.00
292- Unksows brand pink sunglasses» niknown value
293. “Guoei” black/white reading gladses model GUGG619-
estimated value $275.00
294~ “Tom Pord” gold with pink lena wunglesses model Elige.04~
estimated value $290.08
295- “Gueci” bleck/brown round frame black acetate sduglasses
model 463261- unknown value.
296- “Fendi” ian and rose sunglasses model FFO149- estimated
value $230.00
297- “Fendi” black sunglasses model FFO285- estimated value
$278,098
298- “Balmain” shield gold/black sunglasses model BLSOS9O-01-
ostimated value $295.06
299. “Balenciaga” black gunglissea model BA9S- estimated value

$275,095

pee Spat tame

 

   

coche vi

(Saperviser

  

 

 

Sandra Kurt, Summit County Clerk of Courts
Case: 5:18-cr-O00094-PAG Doc #: 127-1 Filed: 01/04/19 15 o0f 19. PagelD #: 1142
OV-2016-04-1832 MOGARTY, ALISON E, 04/26/2018 14:58:16 PM emca Page 27 of 25

   

         
   

       
 
 
 
 

, . Cee eee ati aan rereeemintaay Se aes eR ec
ARRON POLICE DEPARTMENT JNAME OF COMPL WT HRECORD ROOM i
REPORT OF INVESTIGATION = jf : r

i City of Akrou/State of Ohio }i8-3073

   

| Doats Lb. Gibson

  

50Q- “Celina” shadow blaok/tortoiseshell sunglasses nodal
CL41026« estimated valtio $225.00
AQ1- “Gucoi® roge/black print sunglasses model GGO0549s.
estimated value $9450.00
302- “Christian Dier™ technologies pink/black tunglasses model
LURA9- estimated yalue $277.00
303- “Louis Vuitten” the party black sunglasses model Z0971U-
astimatéed value $705.00
304~ “Logis Vuitton” the party purple sunglasses mode! AO971U-
estimated value $705.00
305- “Salvatore Ferragamo” pink and gold glasses model
SEZ703R- eatimated value $397.00
306- “Celine” shadow blue sunglassas model CL4143s-estimated
value $204,900
307- “Guooi” gold/black sunglasses mode! GGO138s- estimated
value GGO138s-estimaied value $455.00 7
308- “Christian Dior™ split pink sunglasses modo! 02TRE-
estimated value $265.00
349. “Goel” green/black/red overaizs round sunglasses model
$OOO4s- estimated value $209.00 ,
340- “Doloe Gabraua” white/gold sunglasses model ING3173-R-
astimetad value $381.00
3ile “Fendi” white/gold sunglasves model FPO193- estimated
value £320.00 .
31a- “Geeei” gold gradient gold/white sunglasses model GGO114-
estimated value $3399.90
314+ “Gueesi” gold/black eunglassey model GGG113- estimated
value $458.00
314- “Fendi* runway gradient square cat eyo bine sunglasses.
Setimeted value #370.66
3i5- “Fendi” ranway pink/gold sunglasses- #stimated value
[SEES “Guool” oversize gold sunglasses model GGO225e- tag an
glasses says $485.09
317- “Miu-Miu" purple/yeliow sunglasses model SMUOGs-
estimated value $246.00
a18- “Gueel? groen/red sunglasses model CG006 15. sstimated

value $248.00

y . , 3 & oa eee eat A tettd anon rian ne Lan ti sa 3 ‘ a :
eg Ses inka danse noma rpevuAa aR Seti ipa open io a amare SESSA re

 

 
 

 

EE Raa eenmaplees ra UR ES RAIN atch a OTT EO i eR ‘ si fa ie 7
[Roper Lag CYYicer | Supecvicor RECOGEDS
[&. Willians #64 OB
| is ae i
: - ue
“pimigrasan Ree ee ree a sta ye ern oa runner

 

Sandra Kart, Summit County Clerk of Courts
Case: 5:18-cr-00094-PAG Doc #: 127-1 Filed: 01/04/19 16 of 19. PagelD #: 1143
OV-2018-04-4832 MCCARTY, ALISON E. 04/26/2018 14:58:16 PM cMcO Page 22 of 25

ARRON POLICE DEPARTMENT
REPORT OF INVES 'UGATION

(EPRI A aaa ere

| Reposting Oiti cet
° Williams 863

eloped ee armaa ypu may tertiary ee :
“sc een pero rama a etnias pi etinsernnesteaea

vaeamunannmeeen chines tiseremseee
SURO SEM PSH EEE REA ES

A ANT TRECORD ROOM

 
    

  

  
  

Hie-3073

 
 
 

City of Akron/State of Ohio

 

  

lon/Trafficking in drags f

   

WPogsass

  

319- “Gueel” wyeraize round frame gold/pink suaglasses model
GGO252s- estimated value $620.00

320 “Ray-Ban” black aviator sunglasses mode] RB4180-
estimated value $70.06 .

321- “Chanel” round spring silver sunglasses model 4706-
estimated vale $390.06

322» “Guoci” white/gold sunglasses made! GGOL13s- estimated
valuc $458.06 a

323- “Gueci™ pink sunglasses model GGO1139-estimated valac
$458.00

$24- “Ray-Ban” black wayfarer sunglasses model RBS 184.
estimated value $115.08

325- “Chanel” butterfly runway black/gold sunglasses model
5377A-estimated value $635.00

326- “Celine” red sunglasses model CL41435-estimated value
$200.00

327- “Louis Vuitton” the diva gold/pink sunglasses model
Z20960U-estimated value $549.66

328- “Louis Vuitton” vertigo tortoiseshell/gold sunglasses model
ZO0895E-estimated value $135.00 _

328 “Tom Ford” dashel gold/pink sunglasses model TESO8-
estimated value $200.00

430- “Gueei” rectangular frame acetate black/searl model
GG02349- astimated value $935,00

331- “Gucei” round frame gold sunglasses model GG0225s-
estimated value $298.00

332~ “Gucci” metal cat-aye gold/pink auaglasses inodel GGOLL4s-
eatimated valus $935.00

333- “Louis Vuitton” the party gold glasses model LOST W .
estimated value $126.00

334 “Gueei® square frame acetate red/green sunglasses model

GGO)7ae- estimated value $263.00

33%- “Prads” aviator gold/tortoiseshall sunglasses model SPR140-
eatimated value $149.94

33%- “Fendi* blaé sunglasses mode] PFO28S5s- estimated value
$279.00

J37- “Versace” white/gold stinglasses model 4316B- estimated
value $119.00

 
 

ee PEABO dsl ek rents MAME He Rar ARs aR REIA RECAP
¢

~ | Saperviser

 

 

Sandra Kurt, Summit County Clerk of Courts
~ Case: 5:18-cr-00094-PAG Doc #: 127-1 Filed: 01/04/19 17 of 19. PagelD #: 1144
CV-2078-04-1832 MCCARTY, ALISON E. 04/26/2078 14:58:16 PM CMCO Page 23 of 25

    

ephemeral

NAME OF COMPLAINANT RECORD ROOM |

 

AKRON POLICE DEPARTMENT
REPORT OF INVESTIGATION

      
  

   

   
   

fCity of Akran/State of Ohio Hig-3073

 

 

   

St oc AU bch NRO Sc ace sea ALLA HEIN

328- “Rurberry® gold sunglasses model B3088- estimated value
B147.00

339- “Christian Diog” split silver/biue sunglasses model 02TEF«
estimated value $265.06

340- “Chanel” round spring brown/gold suagtasses model 4220-
estimated value $945.00

3414 “Fendi? raooway browa/gold sunglasses- estimated yalue
3570.00

342- “Timmy Choo” Ello white/gold sunglasses model Bllo/s-
egtimated value $297.06

343~. “Ray-Ban” olassio black sunglasses model RBS154-ostimated
value BL78,00

344- “Chanel” pilot pink/goid sunglaeses model 4219-Q-estimated
value $340.00

345- “Cartier” pink glasses model 13 i-unknown value

346- “Christian Dior” Bier So Real Pop tortoiseshall sunglasses
model O6]U1- estimated value $289.00

347- “Lonis Vuitten® vertigo Black/goid sunglasads model!
46892U~ estimated Value $625.00

Tagged under EFF 1322153

343- “Louis Vuitton” dark brown belt with « gold LV buckle size
$4 model M9821-estimated vatue $575.00

349+ “Louis Vuitton” black and grey inventeur belt with a silver
huskle size 37 model 49234-astimatad value $475.00

3$0- “Louis Vuitton” brown and tan lnventeut belt with a gold
buckle model M9235-astimated value $760.00

$31- “Louis Vuitton” black and grey belt with a red and silver
buckle size 40 model 9420+ uuknown value

332- “Versacs" black belt with a silver Medusa buckie sigs 22
model DCU4140-estimated value $305.00

353 “Gueoi” black and red belt with «a gold “GG" buckle size 33
model 409416-estimated value $450.00

354- “Gucci” dark brows belt with a gold tiger buckle size 40
model 409420-estimated value 3650.00

$55- ~Gueci” dark brown belt with a silver “GG” buckle size 38
iodel 411924-estimated value $450.00

 

  

FEE RES CS RR SE saa aa nana tats een NAD eR Ter TAT RUE EONS eR Ua ee DR NUT SOS i
| Reporting OYfices Hupervigor RECORDS ‘

. Willigms BGS DB
| OPITCRR 8
ths ws aspirate ato eesti aan RAT aR HT Pe OG AN Me sstcenasnnensteneumuomenesan sel

 

Sandra Kurt, Summit County Glerk af Courts
Case: 5:18-cr-00094-PAG Doc #: 127-1 Filed: 01/04/19 18 of 19. PagelD #: 1145
CV-2018-04-1832 MCCARTY, ALISON E, 04/26/2018 14:58:76 PM cMco Page 24 of 25

   

ARRON POLICE DEPARTMENT
REPORT OF INVISTIGATION

  
 
 
 

"AM a OF : Cc G M PL AINA va ssantelee

 
 

(City of Akron/Siate of Ohio

  
  
  
 

 

 

i Dente L. Gibson Audrey J Gibson-Martia

 
 

eR a i
[Powe _ fee ARRE!

 

358- “Versace” black belt with a gold Medusa buckle size 36
model DCU4140-estimated value $340.00

357 “Gucei” black and gold fanny pack model 476434-estimated
value $1,100.90

358+ “Fendi" red leather strap-unkoowns values

349. “Gaeeci” black leather belt with a gold buckle size 34 model
491294-unknowns value

360. “Gueci” white leather Queen Margaret belt with a bea
buekle size 36 mode] 476452-estimated value $550.00

361- “Louis Vuitton” black belt with # gold LV backle size 34
niodel M9360- unknown valuc

362+ “Couture” pink dog coller from Kohls-taknown value

363- Gold thain with bows-unksown value

564. “Gueoi” red/white/blus belt with 4 gold GG buckle size 35
model 40941é-estimated value $450.00

365~ “Guesi” black belt with a silver tigerhead spur buekle size
32 model 400592-estimuted value $450.00

466- “Coco Chanel* dark brown belt with a silver CC buokle-
estimated value $814.00.

267- red leathor belt-unknown value

368+ “Express” ten Leather belt size M model 13150- estimated
yelue $20.00 ;

469- “Faodi™ dark brows/light brown belt size 34 model
P7OA0020 l-unknown value

379- “Goon Chanel” owir veritable black beli with # black buekle
sive 34- anknown value

3971- “CGucel” black belt with 2 gold GG buckle size 32 model

453268-estimated value $1,650.00
372- “Gucei? red belt with a gold GG buokle size 36 model

570544-estimated value $450.00

473- “Lowis Vuitton” brown belt with a gold LV buckle size 36
modol M9498-estimated value $373.00

S74- “Versace” palazzo white belt with a white Medusa buckle
sive 34 model DCDD442-estimated value $395 .B6

375~ "Pole brown leather belt size.38 model 11889-estimated
velue $40.00

376- “Expresa” black belt with a silver buckle size M-estimated

value $40,00

  

ec eae ee
RE ERI ARE Tey

 

 

 

 

 

FRnoomiaeGfise. Le ae estate mires SEE ee er ip

Reporting Of Supervisor RECORDS

r &. Wiliams £63 DB
OFFICER

 

oo

 
 

Sandra Kurt, Summit County Clerk of Courts:
Case: 5:18-cr-00094-PAG Doc #: 127-1 Filed: 01/04/19 19 0f 19. PagelD #: 1146

CV-2018-04-1832 MCGARTY, ALISON &. 04/26/2018 14:58:16 PM GMGO Page 25 of 25

       

 
     
      
 

sienna ae sper ater EE caciatoaeanla eee nine
PLAINANT H RECORD ROOM

 

AKRON FOLICE DEPARTMENT

REPORT OF INVESTIGATION i
19-3073

i Possesvion/ Trafficking in drags

       

377. black feather strap-umknown valae

378. “Cucer? white and blue belt with « silver butterfly buokle
size 34 model 499633 -estimated value $760,00

349. “Express” dark brown belt with a silver buckle size M-

estimated value $40.90
349. "Coon Chanel” silver belt with s rhinestone buckle size 36-

noknown value
381- “Express” brown belt with a silver buckle size M-estimated

value $40.00 |
492. “noel” brown orlental print belt with a wold GG buckle size
$4 model 370543-estimated value $400.00

393- “American Eagle” browns loather belt size M-estimated value
$40.00 ,

384. “Louis Vuitton” brown and tan belt with a gold buckle sixs
34 mode] M9744-estimated value $355.00

385- “Fendi” tan leather strap-anknown value

386- “Gueei” hand painted dragon belt size 34 model 459317-
egtimated value $1,267 00

387- “Guecl” dark brown belt with @ multi¢olored GG buokle size
34 model 47634 1-estimated values $105.00
32¢. “Gucci” white and blue belt size 46 model 499686-estimated
value $550.00

4 Play Station 4 games (UF C2; Call of duty WWI, Madden 18,
Sniger J-Ghost Warrior) were tagged under EFPS(3 22154.

A display rack for glasses was tagged under BEBYL322155

 

  

 

 

ites: c Eypyacesna oan errata i pane a pre rnco8 SPT _cmmen apne! i i
x aides espn ae Pgeaoman REARS REA a RR asa oat
4 4 ryt nt nay ° ee es ght ph ie, Eh !
p Reporting Officer Supervisor RECORDS. |
Pe ae Mago we . igh Te ke gonriras ath 3
1S. Willlame 863 eo
Prveusenauimiamer |
uf ae & 5 :
He i RE! TEED ene
p i :
Pant AED pipe ipanapre za 0 syaiai oaths iieuiaips fet beste ila esata momen cian mals lpm met ene fs Haasan a
Ear fr a gti laenononreeataroeme tengo at SERS ESSE

“Sandra Kurt, Summit County Clerk of Courts
